         Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 1 of 19




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

DIANA P.,

                                              Plaintiff,
                v.
                                                                                 No. 3:19-CV-593
ANDREW SAUL,                                                                     (CFH)
Commissioner of Social Security,

                            Defendant.
_____________________________________


APPEARANCES:                                               OF COUNSEL:

Lachman, Gorton Law Firm                                   PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089
Attorneys for plaintiff

Social Security Administration                             LOUIS JOHN GEORGE, ESQ.
Office of Regional General Counsel,
Region II
26 Federal Plaza, Rm. 3904
New York, New York 10278
Attorney for defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                          MEMORANDUM-DECISION AND ORDER 1

        Plaintiff Diana P. 2 brings this action pursuant to 43 U.S.C. § 405(g) seeking

review of the third decision by the Commissioner of Social Security (“the


1
  Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt. No. 6.

2
  In accordance with guidance from the Committee on Court Administration and Case Management of
the Judicial Conference of the United States, which was adopted by the Northern District of New York in
2018 to better protect personal and medical information of non-governmental parties, this Memorandum-
Decision and Order will identify plaintiff by first name and last initial.

                                                    1
         Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 2 of 19




Commissioner”) denying her application for disability insurance benefits and

supplemental security income (“SSI”) benefits. See Dkt. No. 1 (“Compl.”). 3 Plaintiff

moves for reversal and remand for the determination of benefits and, in the alternative,

for further administrative proceedings, and the Commissioner cross moves for a

judgment on the pleadings. See Dkt. Nos. 9, 10. For the following reasons, plaintiff’s

motion is granted, the Commissioner’s motion is denied, and the matter is reversed and

remanded for further administrative proceedings.



                             I. Background and Procedural History

        On March 25, 2011, plaintiff protectively filed a Title II application for a period of

disability and disability insurance benefits and a Title XVI application for supplemental

security income. See T. 152, 159. 4 In both applications, plaintiff alleged a disability

onset date of January 1, 2010. See id. Her applications were denied on July 6, 2011.

See id. at 74. Plaintiff requested a hearing, and a hearing was held on October 5, 2012,

before Administrative Law Judge (“ALJ”) Bruce S. Fein (“ALJ Fein”). See id. at 8-9, 29-

59. On December 12, 2012, ALJ Fein issued an unfavorable decision. See id. at 10-

23. As relevant here, ALJ Fein concluded at step two that plaintiff had the following

severe impairments: scoliosis, left tibial tendinitis, obesity, and depressive disorder.

See id. at 15. ALJ Fein further noted that plaintiff was diagnosed with sleep apnea, but

stated that “there [wa]s no evidence to support any functional restrictions that have



3
  Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt. No. 6.
4
   “T.” followed by a number refers to the pages of the administrative transcript filed by the Commissioner.
Dkt. No. 8. Citations refer to the pagination in the bottom right-hand corner of the administrative
transcript, not the pagination generated by CM/ECF.

                                                     2
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 3 of 19




been imposed based on [this] condition[]. With no evidence from a medically

acceptable source to establish a significant limitation on [plaintiff’s] ability to perform

basic work activities”; therefore, ALJ Fein concluded, plaintiff’s sleep apnea was not a

severe impairment. Id. at 16. ALJ Fein found that plaintiff had the following residual

functional capacity (“RFC”):

              to lift and carry up to 10 pounds occasionally and five
              pounds frequently; sit for six hours in an eight-hour workday;
              and stand/walk for two hours in an eight-hour workday, with
              allowances to alternate between sitting and standing every
              three-to-four hours in conformity with normal work breaks.
              She can occasionally climb, balance, stoop, kneel, crouch,
              and crawl. She can only occasionally operate foot controls
              with her left foot. Because of her depressive disorder, she is
              unable to perform production rate or pace work.

Id. at 18. On January 13, 2014, the Appeals Council denied plaintiff’s request for

review. See id. at 1-4. Plaintiff appealed.

       On January 8, 2015, the Court vacated the Commissioner’s determination and

remanded. See T. 601. In an oral decision following a hearing, Magistrate Judge

(“M.J.”) Peebles observed that the record contained testimony from Dr. Rosenberg

stating that plaintiff required at least 10 minutes of rest per hour and could be expected

to be absent from work up to four times per month. See id. Further, M.J. Peebles noted

that Dr. Magurno and plaintiff’s co-workers testified concerning her need to nap. See id.

at 609. As relevant here, M.J. Peebles held that “[t]he physical component of the RFC

finding . . . is supported by substantial evidence with one exception. I do agree [with

plaintiff] that the sleep apnea and the napping requirement should have been

considered severe at step two and should have been factored into the RFC finding.” Id.

Moreover, M.J. Peebles concluded that “[t]he real issue in [his] opinion [wa]s the failure



                                               3
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 4 of 19




to account for the finding by the ALJ that plaintiff suffers from a moderate limitation in

concentration, persistence[,] or pace,” and stated that “there [we]re non-exertional

limitations that do have a sufficient effect on the job base on which the grids are

predicated so as to require that a vocational expert be called.” T. 609-10. In addition,

M.J. Peebles explained that he was “persuaded by the testimony, although it was not

before the ALJ, frankly, of Victor Gerard Alberigi, and when he applied the RFC with the

additional finding of moderate limitation in persistence, concentration[,] and pace, he

concluded there were no jobs that the plaintiff could perform.” Id. at 610. In M.J.

Peebles’ “view, that[ was] persuasive, powerful evidence that a vocational expert should

have been called and his or her opinion sought to determine whether this plaintiff could,

given her limitations, perform meaningful work available in the national and local

economy.” Id. Thus, the Court vacated the Commissioner’s determination on the

ground that it was not based on “the application of proper legal principles and [not]

supported by [substantial] evidence,” and remanded “without a directed finding of

disability for further proceedings including to elicit testimony from a vocational expert.”

Id.

       Upon remand, following a second hearing, ALJ Fein issued a second unfavorable

decision on July 26, 2016. See T. 1014-35. ALJ Fein found, at step two, that plaintiff

suffered from the same severe impairments as in his first decision and again concluded

that plaintiff’s sleep apnea was non-severe. See id. at 1021. He further found that

plaintiff had a RFC to

              perform less than a full range of sedentary work as defined
              in 20 CFR 404.1567(a) and 416.967(a), with ability to
              lift/carry 10 pounds occasionally and less than 10 pounds
              frequently; sit 6 hours total in a routine 8-hour workday with

                                              4
           Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 5 of 19




                  normal breaks; and stand/walk 2 hours total in such a
                  workday with normal breaks; and all postural activities
                  occasionally except no climbing ropes/ladders/scaffolds; and
                  occasional operation of foot controls with the left foot; and
                  mentally, with work limited to simple/routine/repetitive tasks,
                  in a[] work environment free of fast-paced production
                  requirements, involving only simple, work-related decisions,
                  with few, if any, workplace changes.

Id. at 1022-23. Plaintiff appealed and, on April 5, 2017, the Court, upon stipulation of

the parties, again remanded to the Commissioner for further proceedings. See id. at

1036-39. On July 26, 2017, the Appeals Council vacated the Commissioner’s July 26,

2016 determination and remanded to a different ALJ to: (1) comply with this Court’s

January 8, 2015 order by considering plaintiff’s diagnosis of sleep apnea and napping

requirement as severe impairments at step two and to factor them into the RFC

determination; and (2) consider Alberigi’s deposition. See id. at 1042-43. 5

          On July 9, 2018, and February 27, 2019, video hearings were held before ALJ

Kenneth Theurer (“ALJ Theurer”) at which a vocational expert, Rena Serkin (“Serkin”)

testified. 6 See T. 949-80; 981-1013. On March 7, 2019, ALJ Theurer issued an

unfavorable decision. See id. at 921-35. Plaintiff did not file written exceptions, and the

Appeals Council did not review the ALJ’s March 2019 decision; therefore, the ALJ’s

March 2019 decision became the final decision of the Commissioner on May 7, 2019,

the 61st day following the date of the ALJ’s notice of decision on March 7, 2019. See id.

at 1015; see also Marchand v. Comm’r of Soc. Sec., No. 17-CV-3252 (ENV), 2017 WL



5
  As the Appeals Council explained in its order upon remand of the Court’s April 5, 2017 decision and
order, Alberigi’s deposition was not included in the record at the time of the first ALJ decision, but was
submitted to the ALJ prior to the second hearing on June 16, 2016; however, despite the Court’s January
8, 2015 order directing the ALJ to consider Alberigi’s deposition, for reasons not directly relevant here, he
declined to do so. See T. 1043.
6
    Alberigi did not testify at the July 9, 2018 hearing or the February 27, 2019 hearing.

                                                       5
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 6 of 19




2633511, at *2 (E.D.N.Y. June 14, 2017) (“[W]here, as here, the case has been

remanded from federal court, the ALJ’s subsequent decision on remand becomes the

‘final decision’ of the Commissioner unless the Appeals Council assumes jurisdiction of

the case within 60 days after the ALJ’s decision is issued.” (quoting 42 U.S.C. §§

404.984(d), 416.1484(d)). Plaintiff filed the present motion on October 11, 2019, and

the Commissioner cross-moved on January 27, 2020. See id. Dkt. Nos. 9, 15.



                                      II. Discussion

                                 A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1388(c)(3); Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner’s determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that in

the record one can find “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations omitted)).

The substantial evidence standard is “a very deferential standard of review . . . . [This]

means once an ALJ finds facts, we can reject [them] only if a reasonable factfinder

would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443,

448 (2d Cir. 2012) (internal quotations marks omitted). Where there is reasonable



                                             6
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 7 of 19




doubt as to whether the Commissioner applied the proper legal standards, the decision

should not be affirmed even though the ultimate conclusion is arguably supported by

substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148 (N.D.N.Y. 1999)

(citing Johnson, 817 F.2d at 986). However, if the correct legal standards were applied

and the ALJ’s finding is supported by substantial evidence, such finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992) (citation

omitted).



                              B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available to

him or her based upon age, education, and work experience. See id. § 423(d)(2)(A).

Such an impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairment is

“based on objective medical facts, diagnoses[,] or medical opinions inferable from [the]

facts, subjective complaints of pain or disability, and educational background, age, and



                                               7
          Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 8 of 19




work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 WL 399458, at *3

(S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §

404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers
              whether the claimant has a “severe impairment” which
              significantly limits his [or her] physical or mental ability to do
              basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has
              an impairment which is listed in Appendix 1 of the
              regulations. If the claimant has such an impairment, the
              [Commissioner] will consider him [or her] disabled without
              considering vocational factors such as age, education, and
              work experience; the [Commissioner] presumes that a
              claimant who is afflicted with a “listed” impairment is unable
              to perform substantial gainful activity.

              Assuming the claimant does not have a listed impairment,
              the fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity
              to perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (spacing added). The plaintiff

bears the initial burden of proof to establish each of the first four steps. See DeChirico

v. Callahan, 134 F.3d 1177, 1180 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the

inquiry progresses to the fifth step, the burden shifts to the Commissioner to prove that

the plaintiff is still able to engage in gainful employment somewhere. Id. (citing Berry,

                                               8
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 9 of 19




675 F.2d at 467). “In addition, an ALJ must set forth the crucial factors justifying his

findings with sufficient specificity to allow a court to determine whether substantial

evidence supports the decision.” Barringer v. Comm’r of Soc. Sec., 358 F. Supp. 2d 67,

72 (N.D.N.Y. 2005) (citing Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)).



                                      C. ALJ Decision

       Applying the five-step disability sequential evaluation, ALJ Theurer determined

that plaintiff had not engaged in substantial gainful activity since January 1, 2010, the

alleged onset date. See T. 924. At step two, the ALJ found that plaintiff had the

following severe impairments: a back impairment, left tibial tendinitis, a disorder of the

left ankle, sleep apnea, obesity, depression, and anxiety. See id. At step three, the ALJ

determined that plaintiff did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1. See id. at 925. Before reaching step four, the ALJ

concluded that plaintiff retained the RFC to

              perform sedentary work as defined in 20 CFR 404.1567(a)
              and 416.967(a) except [plaintiff] is unable to climb
              ladders/ropes/scaffolds, and she can only perform other
              postural activities occasionally. [Plaintiff] can occasionally
              operate foot controls with the left foot. [Plaintiff] is limited to
              simple, routine[,] and repetitive tasks in a work environment
              free of fast-paced production requirements involving only
              simple, work-related decisions with few, if any, workplace
              changes. [Plaintiff] should have no more than incidental
              contact with the public. Specifically, the job should not
              involve direct interaction with the public, but [plaintiff] does
              not need to be isolated from the public.

Id. at 927. At step four, the ALJ found that plaintiff had no past relevant work. See id.

at 933. At step five, the ALJ found that, “[b]ased on the testimony of the vocational

                                               9
         Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 10 of 19




expert[ and] considering [plaintiff’s] age, education, work experience, and [RFC],

[plaintiff] is capable of making a successful adjustment to other work that exists in

significant numbers in the national economy.” Id. at 934. Thus, the ALJ determined

that plaintiff “ha[d] not been under a disability, as defined in the Social Security Act, from

January 1, 2010, through the date of this decision.” Id.



                                              D. Analysis

           1. ALJ Theuren Failed to Comply with the Court’s Remand Order

        Plaintiff first argues that ALJ Theurer failed to follow the Court’s January 2015

remand Order with respect to the Court’s direction that plaintiff’s “sleep apnea and the

napping requirement should have been considered severe at step two and should have

been factored into the RFC finding.” Dkt. No. 9 at 14. 7 quoting T. at 609. Plaintiff

contends that the Court’s January 2015 directive to include plaintiff’s sleep apnea and

napping requirement in the RFC determination constituted the law-of-the-case and that

ALJ Theurer’s failure to include those findings in his RFC determination constitutes

reversible error. See id. Further, plaintiff posits that, although “ALJ [Theurer] did find

the sleep apnea to be severe, he d[id] not account for limitations to concentration or

persistence and the need for napping,” and did not “find[] any limitation caused by

sleep apnea [or] explain how any such limitations [we]re accounted for in the RFC,” as

required by the Court’s 2015 remand Order. Id. at 14, 15. Moreover, plaintiff posits that

“[b]ecause the ALJ not [sic] cite to any new evidence to support his conclusion, there

was no basis (legal or factual) for the ALJ to disregard this Court’s prior factual findings


7
  The Court’s citations to the parties’ briefs refer to the pagination generated by CM/ECF at the headers
of the page, not to the pagination of the individual documents.

                                                   10
       Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 11 of 19




and the law of the case that the sleep apnea causes limitations to concentration,

persistence, and pace that must be accounted for in the RFC.” Id. at 15.

       The Commissioner counters that plaintiff misconstrues the Court’s remand

instructions and that ALJ Theurer complied with the remand instructions concerning

plaintiff’s sleep apnea. See Dkt. No. 15 at 6, 7. The Commissioner observes that ALJ

Theurer “acknowledged that sleep apnea was a severe impairment” at step two, and

contends that the law-of-the-case doctrine did not limit the ALJ in making his RFC

determination with respect to plaintiff’s sleep apnea. See Id. at 6. In particular, the

Commissioner contends that the law-of-the-case doctrine does not apply to the ALJ’s

RFC determination regarding plaintiff’s sleep apnea due to the availability of new

evidence concerning plaintiff’s sleep apnea. See id. at 7. Alternatively, the

Commissioner argues that, even in the absence of any new evidence, the law-of-the-

case doctrine would not bar the ALJ from rendering his RFC determination with respect

to plaintiff’s sleep apnea because the ultimate determination of a plaintiff’s RFC is

reserved to the Commissioner and the Court’s 2015 remand instructions “did not dictate

what the particular RFC should be.” Id. at 9.

       “The regulation governing agency decisions after remand from federal court

provides that ‘[a]ny issues relating to your claim may be considered by the [ALJ]

whether or not they were raised in the administrative proceedings leading to the final

decision in your case.’” Thompson v. Astrue, 583 F. Supp. 2d 472, 474 (S.D.N.Y. 2008)

(citing 20 C.F.R. § 404.983). However, the “law of the case doctrine,” which applies to

administrative agencies on remand, “prevents the relitigation of a settled issue in a case

and requires courts to adhere to decisions made in earlier proceedings.” Brachtel v.



                                            11
       Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 12 of 19




Apfel, 132 F.3d 417, 419 (8th Cir. 1997) (internal quotation marks and citations omitted);

see Gladle v. Astrue, No. 7:12-CV-284 (NAM), 2013 WL 4543147, at *3 (N.D.N.Y. Aug.

27, 2013). Further, “district courts have the power to limit the scope of remand by

specifying the actions to be taken by the ALJ.” Thompson, 583 F. Supp. 2d at 475; see

Sullivan v. Hudson, 490 U.S. 877, 885 (1989) (“[T]he district court’s remand order will

often include detailed instructions concerning the scope of the remand. . . . Deviation

from the court’s remand order in the subsequent administrative proceedings is itself

legal error, subject to reversal on further judicial review.”). Based on the foregoing, “in

the absence of limiting instructions or court findings, the Commissioner may revisit on

remand any issues relating to the application for disability benefits.” Thompson, 583 F.

Supp. 2d at 475.

       As stated above, the Court’s January 2015 Order remanded the matter to the

Commissioner upon the following two findings: (1) that “[t]he physical component of the

RFC finding [wa]s supported by substantial evidence with one exception. . . . the sleep

apnea and napping requirement should have been considered severe at step two and

should have been factored into the RFC finding”; and (2) that further proceedings were

necessary to illicit the testimony of a vocational expert to account for plaintiff’s moderate

limitation in concentration, persistence, or pace in making the step five determination.

T. at 609. With respect to the first finding concerning plaintiff’s sleep apnea and

napping, the Court made two specific findings. First, the Court noted that “Dr.

Rosenberg testified that plaintiff required at least ten minutes rest per hour and could be

expected to be absent up to four times per month.” Id. Second, the Court observed




                                             12
       Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 13 of 19




that Dr. Magurno “noted napping” and that “plaintiff’s coworkers testified that they

confirmed her napping.” Id.

       Here, although ALJ Theurer found plaintiff’s sleep apnea to be a severe

impairment at step two in accordance with the Court’s remand instructions, he did not

include any limitation associated therewith, namely plaintiff’s napping requirement, in his

RFC determination. See T. at 924, 927. As addressed above, ALJ Theurer rendered

an RFC determination devoid of any limitations associated with plaintiff’s sleep apnea or

napping requirement. See id. at 927. Instead, ALJ Theurer provided the following

analysis in declining to include plaintiff’s sleep apnea in his RFC determination:

              While [plaintiff] does have a history of sleep apnea, it has
              been described as moderate. In addition, when [plaintiff] has
              used CPAP as directed, she has not had any
              apnea/hypopnea events. In 2013, she reported no mask
              leaks and no issues with apnea/hypopnea events. The only
              time she has reported issues is when she has not been
              compliant.

Id. at 930 (internal citations omitted). Thus, although ALJ Theurer acknowledged the

Court’s directive on remand, he declined to follow it completely. See id. at 921, 927.

       Further, the Commissioner’s arguments that the Court’s 2015 remand Order

directed a finding that plaintiff’s sleep apnea was severe but did not direct any specific

RFC determination, and that plaintiff misconstrues the remand directive as requiring

only that the ALJ obtain the testimony of a vocational expert and consider Albirigi’s

deposition testimony is unpersuasive. See Dkt. No. 15 at 6,7. Indeed, ALJ Theurer

characterized the Court’s remand instruction in similar terms. See T. at 921. However,

the Court and the Appeals Council made clear in its vacatur of ALJ Fein’s second

decision that the Court’s remand instructions required the ALJ to include in the RFC



                                            13
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 14 of 19




limitations associated with plaintiff’s sleep apnea and napping requirement by providing

that:

              The . . . decision . . . states that [plaintiff’s] sleep apnea is
              not a severe impairment because there is no evidence from
              a medically acceptable source to establish a significant
              limitation on [her] ability to perform basic work activities.
              However, the U.S. District Court previously remanded the
              case, in part, because [plaintiff’s] “sleep apnea and napping
              requirement should have been considered severe at step
              two and should have been factored into the RFC finding.”
              Accordingly, further proceedings are required.

Id. at 1042 (emphasis added) (quoting id. at 609). Thus, as plaintiff posits, ALJ

Theurer’s decision disregarded the remand instructions set forth by the Court’s 2015

Order insofar as it failed to include any limitation in his RFC determination associated

with plaintiff’s sleep apnea or napping requirement, which constitutes reversable error.

See Dkt. No. 9 at 6,7; Sullivan v. Hudson, 490 U.S. 877, 886 (1989) (“Deviation from the

court’s remand order in the subsequent administrative proceedings is itself legal error,

subject to reversal on further judicial review.”); see also Jeremy B. v. Comm’r of Soc.

Sec., No. 2:18-CV-159 (JMC), 2019 WL 3297471, at *6 (D. Vt. July 23, 2019) (“The

ALJ’s failure to follow the Court’s Order [on remand] is reversible error under both the

mandate rule and the law-of-the-case doctrine.” (internal quotation marks, citation, and

footnote omitted)); Carrillo v. Heckler, 599 F. Supp. 1164, 1168 (S.D.N.Y. 1984) (“On

the remand of a case after appeal, it is the duty of the lower court or the agency from

which the appeal is taken, to comply with the mandate of the court and to obey the

directions therein without variation.” (internal quotation marks omitted)). In addition,

defendant’s alternative argument that the Court was not permitted to direct that any

specific findings be included in the RFC because the “‘ultimate determination a



                                             14
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 15 of 19




claimant’s RFC is an issue reserved to the Commissioner’” fails to justify ALJ’s Theurer

disregard for the law-of-the-case doctrine and the Court’s remand instruction. See Dkt.

No. 15 at 9 (quoting Knight v. Astrue, No. 10-CV-5301 (BMC), 2011 WL 4073603, at *8

(E.D.N.Y. Sept. 13, 2011)); see Brachtel, 132 F.3d at 420 (“The law of the case doctrine

. . . applies to administrative agencies on remand. Thus, if the District Court actually

found that [the claimant] needed to lie down, the ALJ would be bound by that finding.”)

(internal quotation marks and citations omitted)); Thompson v. Astrue, 583 F. Supp. 2d

472, 476 (S.D.N.Y. 2008) (“[T]he Commissioner is . . . limited by any findings of the

district court regarding the application for disability benefits.”).

       Further, the Court finds unpersuasive the Commissioner’s contention that ALJ

Theurer was justified in disregarding the Court’s remand instruction because of the

availability of new evidence that was not presented prior to either of ALJ Fein’s

decisions. See Dkt. No. 15 at 7. First, the Commissioner’s argument that “the sheer

volume of evidence not available to ALJ Fein, who rendered the December 2012

decision that was the subject of this Court’s January 2015 decision, presents cogent

and compelling reasons such that the [law-of-the-case] doctrine should not be applied”

because at the time of the December 2012 decision the record contained only “17

medical exhibits” whereas there were “73 medical exhibits” before ALJ Theurer is,

without more, irrelevant. Id. at 7 (internal quotation marks and citation omitted). The

“new” evidence cited by defendant and relied on by ALJ Theurer fails to provide a

cogent or compelling reason for failing to follow the Court’s remand instruction

concerning plaintiff’s sleep apnea and napping requirement. Dkt. No. 15 at 7. The

Commissioner points to two United Health Services (“UHS”) reports from February 2013



                                               15
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 16 of 19




and June 8 2015 in support of this contention. See id. at 8. The February 2013 UHS

treatment note states:

               History was obtained from the patient as well as filed
               documentation to date. Ten minutes of the 15-minute visit
               was spent in consultation mode. [Plaintiff] continues to
               utilize Nuvigil 250 mg 1 tablet q.a.m. in conjunction with her
               BiPAP therapy; however, she is continuing to suffer from
               daytime hypersomnolence. She states she never feels
               rested when she wakes up in the morning. . . . Her
               compliance is slightly below recommended. She is 77%
               compliant. We discussed increasing her compliance as well
               not only for sleep-related symptoms but cardiovascular
               benefits as well.

Id. at 525. The June 2015 UHS treatment note provides:

               The patient presents for follow up of hypersomnia. Patient
               states the [BiPAP] machine is old as [sic] is requiring about
               getting a new machine. Patient states she is still tired all the
               time. [B]orderline compliance, pt “was sick and could not
               tolerate the mask,” on auto BiPAP with AHI reduced to
               3.2/hour[.]

Id. at 793.

       As an initial matter, both of the foregoing UHS notes cited by the Commissioner

and ALJ Theurer indicate that plaintiff continued to suffer from hypersomnolence and

hypersomnia in 2013 and 2015. See Dkt. No. 15 at 8; T. at 930. The Commissioner

does not provide any explanation as to how these UHS notes provide a different portrait

of plaintiff’s sleep apnea and related symptom profile than the records produced prior to

ALJ Fein’s December 2012 decision and this Court’s January 2015 Order. Indeed, as

the Court’s 2015 decision noted, Dr. Magurno, plaintiff’s consultative orthopedic

examiner, indicated in his June 2011 note that plaintiff “has sleep apnea which is


8
  Defendant refers this document as being dated “November 2014.” See Dkt. No. 15 at 8. However, the
corresponding record cite, T. 793, contains a UHS report from June 2015. Thus, it appears that
defendant made a typographical error in this regard.

                                                16
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 17 of 19




currently treated with CPAP as well as medication for alertness during the day, but she

is still always tired” and “has to nap every day.” Id. at 398. Further, plaintiff’s sister,

who worked with her at her family’s donut shop for approximately 16 years, and brother-

in-law provided statements to the effect that plaintiff was frequently tired; unable to work

through a full shift; and napped often, including during her shifts at the donut shop. See

id. at 247-48, 252-53. Moreover, although both UHS notes indicate that plaintiff was

less than fully compliant with her BiPAP therapy, it is uncertain, at best, how ALJ

Theurer ascertained that “[t]he only time [plaintiff] has reported issues is when she has

not been compliant.” T. at 930. Although “a remediable impairment is not disabling,”

Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983), and evidence of plaintiff’s

noncompliance certainly undermines, to some degree, her claim that she continues to

experience excessive daytime sleepiness despite treatment, there is no new record

evidence that would support ALJ Theurer’s conclusion that plaintiff only reports

experiences of apnea/hypopnea when noncompliant.

       In addition, the Endwell Family Physician records from 2010 to 2011 referenced

by ALJ Theurer, which state that plaintiff made “no specific complaints,” “[r]eports good

energy levels,” “and “[d]enies sleep problems” were contained in the original record

before ALJ Fein and, therefore, do not constitute new evidence. See, e.g., id. at 370.

Finally, the Court finds unpersuasive the Commissioner’s argument that, because Dr.

Chandrasekhar, reviewed the medical records and stated that his medical source

statement was unchanged, ALJ Theurer was free to disregard the Court’s remand

order. See Dkt. No. 15 at 7-8. This argument lacks force because it fails to address

why a consultative medical examiner’s medical source statement and testimony would



                                              17
        Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 18 of 19




relieve the ALJ of following the remand Order. Thus, as the foregoing demonstrates, no

new evidence was presented at the last hearing that would justify ALJ Theurer’s

disregard for the Court’s direction on remand concerning plaintiff’s sleep apnea and

napping requirement.

       As an additional matter, ALJ Theurer’s failure to include plaintiff’s sleep apnea

and napping requirements into the RFC necessarily resulted in a flawed step five

determination because it was based on an RFC that did not include limitations

contemplated by the Court’s remand instructions. See, e.g., Caternolo v. Astrue, No.

6:11-CV-6601 (MAT), 2013 WL 1819264, at *14 (W.D.N.Y. Apr. 29, 2013) (“[T]he Step

Five determination necessarily was flawed because it was based upon an RFC marred

by errors . . . .”). In particular, neither of the hypotheticals posed to vocational expert

Serkin contained any restrictions associated with plaintiff’s sleep apnea or napping

requirement. See T. 1006-13. Despite the protracted nature of this proceeding and,

although the Court is acutely aware of the formidable backlog of cases before the

Commissioner, the ALJ’s failure to comply with the Court’s directive on remand cannot

be excused as it impacts the ultimate decision of disability benefits in this matter.

Because the Court has determined that remand is required based on the foregoing

reasons, the Court declines to reach plaintiff’s remaining arguments.



                                       III. Conclusion

       WHEREFORE, for the reasons stated above, it is hereby:

       ORDERED, that plaintiff’s motion (Dkt. No. 9) is GRANTED; and it is further




                                              18
          Case 3:19-cv-00593-CFH Document 16 Filed 07/14/20 Page 19 of 19




          ORDERED, that the Commissioner’s motion (Dkt. No. 15) is DENIED; and it is

further

          ORDERED, that this case be REVERSED AND REMANDED, pursuant to

Sentence Four of 42 U.S.C. § 405(g) for proceedings consistent with this Memorandum-

Decision and Order.

          IT IS SO ORDERED.

Dated: July 13, 2020
       Albany, New York




                                            19
